Case 3:19-cv-01489-TAD-JPM Document 37 Filed 11/20/20 Page 1 of 2 PageID #: 253




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


 BILLY RAY DEW, JR.                                   CASE NO. 3:19-CV-01489

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 TALLULAH WATER CO., ET AL.                           MAG. JUDGE PEREZ-MONTES

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 36] having been

 considered, no objections having been filed, and finding that the same is supported by the law and

 the record in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendant Madison Journal,

 Inc.’s Motion to Dismiss [Doc. No. 18] is GRANTED in all respects, and Plaintiff’s claims

 against Defendant Madison Journal, Inc., are DISMISSED WITHOUT PREJUDICE, subject

 to Plaintiff’s right to seek leave to amend within 14 days of this Judgment.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Motion to

 Dismiss filed by Defendants Tallulah Water Company (also known as Tallulah Water Service),

 Tallulah Police Department, Tallulah City Hall, and the City of Tallulah [Doc. No. 20] is

 GRANTED IN PART and DENIED IN PART. To the extent Defendants Tallulah Water

 Company, Tallulah Police Department, and Tallulah City Hall seek dismissal of all claims

 against them, the motion is GRANTED, and all claims against those Defendants are

 DISMISSED WITH PREJUDICE. To the extent Defendant City of Tallulah seeks dismissal

 of Plaintiff’s claim against it for false arrest, the motion is DENIED. To the extent Defendant

 City of Tallulah seeks dismissal of any other claim against it, the motion is GRANTED, and

 those claims are DISMISSED WITHOUT PREJUDICE, subject to Plaintiff’s right to seek

 leave to amend within 14 days of this Judgment.
Case 3:19-cv-01489-TAD-JPM Document 37 Filed 11/20/20 Page 2 of 2 PageID #: 254




       MONROE, LOUISIANA, this 19th day of November, 2020.



                                             ____________________________________
                                               TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE




                                         2
